In a proceeding for the judicial settlement of the account of executors under a will, the appeal is (1) from an order of the Surrogate’s Court, Putnam County (Braatz, S.), dated June 7, 1989, which, inter alia, denied the appellants’ request that they be awarded the interest earned by their bequest during the period of administration, and (2), as limited by the appellants’ brief, from so much of an order of the same court, dated July 10, 1989, as states: "by decision and order dated June 7, 1989, the Court indicated that in conformance with its earlier ruling, the paragraph second legacy would be computed * * * without interest.”
Ordered that the order dated June 7, 1989, is affirmed; and it is further,
Ordered that the appeal from the order dated July 10, 1989, is dismissed; and it is further,
Ordered that the respondent is awarded one bill of costs payable by the appellants personally.
Since the appellants had the opportunity to contest the issues raised on this appeal during a prior appeal which was dismissed for lack of prosecution they are estopped from doing so now (see, Bray v Cox, 38 NY2d 350; Matter of Smith v McManus & Sons, 101 AD2d 890). The appeal from so much of the order dated July 10, 1989, as recites that relief was granted by the court’s prior order dated June 7, 1989, is dismissed as the appellants are not aggrieved thereby. Brown, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.